Citation Nr: 0427983	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from October 1968 to 
August 1969 and from September 1970 to August 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2003, a 
statement of the case was issued in April 2003 and a 
substantive appeal was timely received in May 2003.  

In June 2004, the veteran testified at a Board hearing and 
waived preliminary RO review of newly submitted medical 
evidence.  In June 2004, the veteran withdrew his service 
connection claim for exposure to herbicides and entitlement 
to a nonservice-connected permanent and total evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records document left ear complaints on 
several occasions.  Reported impressions include otitis media 
and what appear to be some unclear findings related to the 
left tympanic membrane.  At the time of discharge examination 
in July 1973, it was noted that there were left ear problems 
to be taken care of, but there was no further explanation.  
The veteran filed a claim of service connection for left ear 
disability in September 1973, but unfortunately he did not 
report for an examination scheduled in connection with that 
claim.  His claim was therefore considered abandoned and 
there is no medical evidence associated with that claim to 
shed any light on the nature of the veteran's left ear 
problems noted during service.  

Upon VA examination in November 2002, the examiner concluded 
that the veteran's current left ear disability was not 
related to service.  However, a February 2004 VA treatment 
record includes a comment to the effect that the veteran's 
chronic ear problems may possibly be related to service.  
Under the particular circumstances of this case where service 
medical records do in fact document pertinent symptomatology 
and were there are two apparently conflicting medical 
opinions, the Board believes that additional action to 
attempt to clarify the question of medical causation should 
be accomplished to allow for informed appellate review.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his left ear 
disability.  If possible, the examination 
should be conducted by a VA examiner who 
has not examined the veteran in connection 
with this claim.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  All current chronic 
left ear disorders should be clearly 
reported.  After reviewing the claims file 
(to specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current left ear disability is related 
to service.  A detailed rationale for all 
opinions expressed should be furnished.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




